Citation Nr: 0921538	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1968.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.


FINDINGS OF FACT

1.  The Veteran's alleged in-service stressors have not been 
verified.

2.  Service connection for PTSD has not been established.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met. 38 U.S.C.A.  § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2007).

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  Here, the Veteran 
does not allege that his PTSD resulted from combat with the 
enemy and the record is absent for any evidence that the 
Veteran engaged in combat with the enemy.  Therefore, his lay 
testimony cannot, by itself, establish the occurrence of the 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain corroborative 
evidence that substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the Veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the United 
States Court of Appeals for Veterans Claims (Court) advised 
that the portions of the VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14c, provided "guidance on the 
types of evidence that may serve as 'credible supporting 
evidence' for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service."

Manual M21-1 lists evidence that might indicate occurrence of 
such a stressor, including lay statements describing episodes 
of depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 282.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 3.304(f).

As discussed in detail in the Duties to Notify and Assist 
section, the Veteran did not receive notice as to the 
alternative sources of evidence he may submit to corroborate 
the occurrence of his alleged stressors.  However, as found 
below, this notice error did not prejudice the Veteran and 
the Board will proceed with a fair adjudication of the claim.

No report of the alleged sexual assaults (the key stressors 
in this case) are found in service treatment records, service 
personnel records, or any other records created 
contemporaneous to the Veteran's service, providing limited 
evidence against this claim.  There are no requests for 
transfer, no contemporaneously reported psychiatric symptoms 
or substance abuse, no evidence of deterioration in work 
performance, and no evidence of social, economic, or other 
behavioral changes.  Indeed, personnel records indicate that 
the Veteran was continually promoted with no reductions in 
rank.  In short, the record is absent for any direct or 
indirect evidence created contemporaneous to the alleged 
personal assaults, providing evidence against this claim. 

The most detailed account of the Veteran's alleged in-service 
stressors is found in his PTSD Questionnaire, submitted in 
September 2005.  While the Veteran alleges 16 separate 
incidents of personal assault, the Board will outline the 
three stressors most often mentioned by the Veteran to his 
mental health care professionals.  The PTSD Questionnaire 
states in pertinent part:

Basic Training - Christmas Leave - 1965: 
While in Basic Training we were given 
leave to go home for the holiday...I was 
sitting on a couch and talking with 3 
other guys.  One of them kept [omitted] 
giving me more and more beer.  I must 
have passed out or fell asleep on the 
couch.  I tried to get away but I had 
too much to drink to resist the three 
men's strength.  Then, [omitted] put my 
hand on his genitals, I pulled it away.  
Then he put his mouth on my penis and 
forced oral sex on me.  He masturbated 
himself at the same time.  When he 
finished the second man traded him 
places and did oral sex on me, 
masturbating himself also.  Shortly 
after that the third guy started on me.  
I must have passed out as I don't 
remember anything else from there on.

March 1966 to approx August 1966 - 5th 
Medical Supply Depot, Ft. Sam Houston, 
TX: One night, it was pitch black in the 
barracks.  I was in my bed, almost 
asleep.  Suddenly, someone reached under 
my blanket, and put his hand inside my 
shorts and began massaging my penis.  I 
was totally terrified, not knowing how 
to stop him...When he came around the bed 
the last time, he stood on the bottom 
bunk frame (the bed was vacant) 
forcefully grabbed my penis and tried to 
put it into his mouth...He had a tight 
grip on my penis and it hurt bad  when I 
broke away from his grip...Then he said, 
"I know you're not asleep, if you say a 
word about this, I will kill you."

About Feb 1967 to Nov 1967 - 428th US 
Army Battalion Personnel - Korat, 
Thailand: The [last] night in the 
hospital, I had a lot of pain and 
couldn't sleep.  Sometime during that 
night a man came in my room.  He quietly 
came to the side of my bed.  I was 
laying on my back and he gently pulled 
the sheet off me, pulled open my 
hospital gown and began molesting 
me...Even when I turned away from him, he 
could still reach over my body and 
massage my genitals...Then he put his 
mouth on my erect penis while 
masturbating himself...Then there was a 
sound of two men talking and coming down 
the curtained hall way towards my bed...He 
stopped doing oral sex on me and moved 
behind a curtain where he wasn't easily 
seen.

A VA outpatient treatment report from July 2005 reveals a 
reported history of childhood sexual abuse by the Veteran's 
biological father from before age five through about age 12 
or 13.  

VA mental health care professionals have diagnosed the 
Veteran with suffering with chronic and severe PTSD.  These 
mental health care professionals all noted the Veteran's 
childhood abuse, multiple suicide attempts, and his alleged 
in-service sexual trauma.  Dr. "R.H." opined, in a letter 
written in December 2006, that the Veteran "reports, in a 
detailed fashion, credible incidents while in the military, 
of sexual assault.  These events alone could account for 
significant psychological damage."  Dr. R.H. goes further to 
state that "The veteran's presentation of PTSD symptoms is 
credible."

In December 2006, another mental health care professional, 
Dr. "J.M." wrote that the Veteran's "treatment records and 
evaluations provide confirmation that his present symptom 
responses and observed behavior may be directly related to 
military service...The veteran's presentation of PTSD symptoms 
is credible.  His symptoms clearly contain features of 
Military sexual trauma.  His presentation was also consistent 
with that of many PTSD veterans suffering from military 
sexual or combat trauma that I have counseled over the 
years."  Dr. J.M. further opined that "in [his] opinion, 
those alleged traumatic incidents, without consideration of 
childhood abuse; in and of themselves could cause severe PTSD 
symptoms for this veteran,  From my own observations during 
counseling sessions there is a significant connection linking 
his present [PTSD] symptoms and chronic depression to his 
military service."

These reports doe not provide verification of the alleged in-
service stressors.  In making this determination, the Board 
has considered the Court's language in Patton v. West and YR 
v. Brown, regarding the probative value of medical nexus 
statements in PTSD claims based upon personal assault.

This is a very difficult decision.  Generally, the occurrence 
of an in-service stressor cannot be corroborated solely on 
the basis of an after-the-fact medical nexus opinion.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In Patton, the 
Court stated that, given the special evidentiary development 
procedures for PTSD claims based on personal assault, this 
categorical statement was not operative.  Patton v. West, 12 
Vet. App. 272, 280 (1999).  The Court explained that these 
special evidentiary development issues included the 
interpretation of behavior changes by a clinician.  Id.

In Patton, service medical records contemporaneous to the 
alleged personal assault showed that the veteran had reported 
for medical treatment for an acute anxiety reaction and that 
other soldiers in the barracks reported that the veteran had 
suffered some sort of attack the night he sought medical 
treatment.  Id. at 274.  That case also contained evidence 
from shortly after service that something had happened to the 
veteran during service.  Id. at 275.  Hence, there was 
evidence of acute psychiatric symptoms at the time of the 
assault, along with other fairly contemporaneous reports of 
some "event" during service.  Id.

The Court went on to discuss the facts of YR v. West in 
explaining the role of after-the-fact medical evidence.  Id. 
at 280.  In YR, the veteran submitted statements from her 
sister that that veteran had contemporaneous to an in-service 
assault reported to her the occurrence of the assault and 
bore contemporaneously witnessed physical evidence of 
assault, i.e. a bruised and battered face.  YR v. West, 11 
Vet. App. 393, 398-99 (1998).  A social worker placed that 
veteran under hypnosis and the social worker provided an 
opinion that the results of the hypnosis left no doubt that 
the assault had occurred.  The Court stated that this 
hypnosis evidence could not be categorically rejected but 
rather that the Board must consider such evidence, along with 
other evidence of record, and determine its weight and 
credibility in the process of weighing the evidence favorable 
and unfavorable to the claim.  Id.  The Board recognizes that 
duty and has evaluated all evidence of record.

Thus, in both YR and Patton there was some form of in-service 
evidence giving rise to the need for interpretation by a 
medical professional.  It follows that, given the presence of 
in-service evidence of psychiatric symptoms and/or reports of 
the alleged assaults, medical nexus evidence took on 
probative value not present in non personal assault PTSD 
claims.  Indeed, 38 C.F.R. §3.304(f) states in the context of 
PTSD claims based on personal assault that VA may submit any 
evidence it receives to an appropriate mental health 
profession for an opinion as to whether such evidence 
indicates that a personal assault occurred.

Significantly, the Court in Patton quoted Manual M21-1, 
stating "[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor."  Patton, 12 Vet. App. at 280 (emphasis added).  
It is medical nexus opinion interpretation of such 
contemporaneous behavior changes that the Court remarked 
would preclude application of the general rule found in 
Moreau.  Furthermore, the examples provided in 38 C.F.R. § 
3.304(f) of indicators of personal assault point to behaviors 
and events at or near the time of occurrence of an assault.

In this case, mental health professionals had no such 
evidence before them to interpret, and there is no such 
evidence to submit to mental health professionals for 
interpretation.  These opinions were not based on review of 
any evidence created at the time of the alleged event, or 
shortly afterwards, such as behavioral changes during 
service, requests for transfers documented at the time of 
service, or any other objective evidence.  Indeed, there is 
no such evidence associated with the claims file.  The only 
relevant evidence for review were the Veteran's statements as 
to what he claims to remember from decades ago.

As stated by Drs. R.H. and J.M., they both determined that 
the Veteran has PTSD as result of personal assaults during 
service based on their belief as to the Veteran's credibility 
regarding the occurrence of the alleged assaults.  That the 
doctors or other mental health professionals believed the 
Veteran is insufficient to find that their nexus opinions 
verify the occurrence of the in-service stressors in this 
case.  Expertise in psychiatry, psychology, social work, or 
sexual trauma is not expertise in determining the credibility 
of an historical account based simply on the report of an 
alleged victim of personal assault.  

Here, because the Veteran's claim is not based on a combat 
stressor, his own statements cannot provide the necessary 
verification that the alleged in-service stressor occurred.  
As just explained, that verification cannot come solely from 
the after-the-fact opinions of medical professionals where 
those opinions derive only from the Veteran's statements.  In 
this regard, the medical professionals do not indicate why 
the Veteran was sexually assaulted in service on many 
occasions (the medical report of December 2006 cites 15 
assaults in three years in the military), by many different 
individuals or sets of individuals, in difference locations 
(in one case, a different country), and there is absolutely 
no indication of this in the Veteran's records until years 
after service.  

The Veteran offers no other evidence to corroborate the 
occurrence of his in-service personal assaults.  Indeed, 
while the Board notes that the Veteran's submission is 
detailed and well-organized, it provides little more than a 
consolidation and summary of the treatment reports already of 
record.  

The difficulty surrounding this decision is clear to the 
undersigned, particularly in light of the Veteran's severe 
childhood trauma.  The Board, unfortunately, must find that 
the preponderance of evidence of record is against a finding 
of verification of the occurrence of the alleged in-service 
personal assaults.  Therefore, any diagnosis of current PTSD 
is not shown to be the result of the Veteran's active 
service.  As such, the claim for entitlement to service 
connection for PTSD must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, a portion of the VCAA duty to notify was satisfied 
prior to the initial RO adjudication.  This was accomplished 
by way of a letter sent to the Veteran in July 2004.  While 
the letter was sent prior to the initial RO decision 
regarding the Veteran's claim for service connection for 
PTSD, the letter only informed the Veteran of his VA's 
respective duties for obtaining evidence.  The notice letter 
provided in July 2004 was specific to claims for PTSD: Combat 
Related.  As discussed in detail above, the Veteran's claim 
is for service connection for PTSD based on personal assault.  
Thus, the Veteran has not received the appropriate notice as 
to his specific claim and the RO erred in failing to provide 
him this notice.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial.  However, in the recent 
case of Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court determined that the Federal's 
Circuit's "harmless error" analysis set forth in Sanders v. 
Nicholson was too complex and rigid, its presumptions imposed 
unreasonable evidentiary burdens upon the VA, and it would 
too often require an appellate court to treat as harmful 
errors that in fact were harmless.  Instead, the Supreme 
Court held that in cases were notice was inadequate, the 
reviewing court should consider the totality of the 
circumstances in determining whether the Veteran was 
prejudiced by the error.

In this case, the Board finds that the error in providing 
adequate notice as to the Veteran's claim for service 
connection for PTSD based on personal assault is not 
prejudicial.  Based on the statements made by the Veteran's 
representative, the Veteran has demonstrated that he is fully 
aware of the types of evidence allowed to establish his claim 
for service connection.  

In the Appellant's Brief, submitted February 2009, the 
Veteran's representative accurately stated the applicable 
case law and regulations pertaining to the evidence needed to 
substantiate the Veteran's claim.  Most significantly, the 
representative noted that "service records may not contain 
evidence of personal assault, and alternative sources, 
including testimonial statements from confidants such as 
family members, roommates, fellow service members, or clergy, 
may provide credible evidence of an in-service stressor 
premised on personal assault."  In addition, the statement 
includes the types of evidence that may corroborate the 
Veteran's account of the alleged stressor, including records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians.  These 
representations sufficiently demonstrate that the Veteran has 
not been prejudiced by the failure to provide adequate notice 
regarding claims for PTSD based on personal assault.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in March 2006.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  However, the RO did not readjudicate the 
case by issuing a supplemental statement of the case 
subsequent to providing the notice letter in March 2006.  
Thus, the notice error remains.

Since this decision affirms the RO's denials of service 
connection, the Veteran is not prejudiced by the failure to 
readjudicate the claim after providing him with adequate 
notice.  That is, as the Board finds that service connection 
is not warranted for the claims for service connection at 
issue on this appeal, no ratings or effective dates will be 
assigned and any questions as to such assignments are 
rendered moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the occurrence of the alleged in-service 
stressors has not been verified.  Hence, the second element 
necessary to trigger VA's duty to afford the Veteran an 
examination or obtain a medical opinion, an event during 
service, is lacking in this claim.  For this reason, the 
Board declines to afford the Veteran an examination or obtain 
a medical opinion in this case.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records, VA outpatient treatment records from Bay Pines, 
Sheridan, Cheyenne, and Columbia, private medical records 
from United Medical Center, and personnel records.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


